DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 0001 of the specification needs to be updated to reflect the current status of the parent applications.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, 14-17, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama et al (2011/0118726) in view of Edwards et al (6,254,598).
Referring to claims 1 and 35, De La Rama et al teaches a system for applying radiofrequency (RF) energy that is capable of treating a nasal region of a human patient, the system comprising: a shaft (12) having a proximal portion and a distal portion, wherein the shaft (12) is configured to locate the distal portion at a target site in a nasal cavity (paragraph 0029), wherein the target site is capable of being at least one location selected from a group consisting of: proximate to a sphenopalatine foramen of a human patient, and inferior to the sphenopalatine foramen.  The device of De La Rama et al treats tissue using RF energy (paragraphs 0030 and 0034) which is capable for treating the nasal region of a human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	De La Rama et al teaches a therapeutic assembly at the distal portion of the shaft and transformable between a low-profile delivery state and an expanded state (paragraph 0033), wherein the therapeutic assembly comprises: a plurality of struts (24) arranged in at least two branches radially spaced apart from each other when the therapeutic assembly is in the expanded state, and a plurality of electrodes (22) disposed on the plurality of struts; wherein the therapeutic assembly is configured to conform to anatomical structures adjacent to the target site and to place at least two of the plurality of electrodes in contact with tissue at the target site when the therapeutic assembly is in the expanded state, and wherein the plurality of electrodes are configured to apply radiofrequency (RF) energy to the target site to therapeutically treat at least one nasal nerve (paragraphs 0030-0033; Figure 1).
 	De La Rama teaches a temperature sensor (5) (paragraph 0035), however fails to expressly teach that the sensor is configured to detect a physiological response to the RF energy.  Edwards et al teaches an analogous system for applying RF energy that is capable of treating a nasal region of a human patient comprising a therapeutic assembly (20) comprising a plurality of struts (21) and a plurality of electrodes (22) and a sensor (29/129) configured to detect a physiological response to the RF energy wherein the sensor is a temperature sensor configured to sense a temperature of tissue at the target site (Col. 9, lines 14-27; Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor, as taught by De La Rama, to be a temperature sensor configured to sense a temperature of tissue at the target site, as taught by Edwards et al, in order to permit accurate determination of the surface temperature and/or interior temperature of the tissue that is being treated in order to regulate the delivery of energy (Col. 9, lines 16-20).

 	Referring to claim 2, De La Rama et al teaches wherein the plurality of electrodes are configured to operate in a monopolar, bipolar, or multipolar fashion (paragraphs 0030-0033).

 	Referring to claim 4, De La Rama et al teaches wherein the plurality of struts comprise two struts arranged in two opposing branches (paragraphs 0030; Figure 1).  

 	Referring to claims 7-11, De La Rama teaches a plurality of electrodes (22) that are configured to apply the RF energy for decreasing or interrupting parasympathetic nerve signals, configured to apply the RF energy for treatment of at least one symptom of rhinitis, configured to apply the RF energy for electrical neuro-stimulation of the at least one nasal nerve, configured to apply the RF energy for electrical neuro-blockade of the at least one nasal nerve and configured to apply the RF energy for electrical neuro-stimulation or electrical neuro-stimulation of the nasal nerve in order to determine one or more locations of the at least one nasal nerves nerve at the target site (paragraph 0030).  De La Rama teaches RF electrodes that are capable of being connected to a generator that is capable of performing all the claimed functions.  It is additionally noted that no source of energy is claimed.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 14, De La Rama teaches a plurality of electrodes (22) which are capable of treating the at least one nasal nerve comprises at least one nasal nerve selected from a group consisting of: a posterior nasal nerve, a vidian nerve or branches or portions thereof, a parasympathetic nerve, a greater palatine nerve or branches or portions thereof, a maxillary nerve or branches or portions thereof, a nerve branch or a TELEPHONE (312) 913-0001portion of a sphenopalatine ganglion, and a posterolateral nerve or branches or portions thereof.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 15, De La Rama teaches, wherein the plurality of electrodes are configured to apply the RF energy to ablate the at least one nasal nerve (paragraph 0034; Figure 1).  De La Rama et al teaches ablating tissue and/or denervating nerves and is capable of treating a nasal nerve.

 	Referring to claim 16, De La Rama teaches a plurality of electrodes (22) which are capable of treating a target site is located intraluminally in an upper airway of the human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 17, De La Rama teaches a plurality of electrodes (22) which are capable of treating a target site is at microforamina of a palatine bone of the human patient. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Referring to claim 34, De La Rama fails to teach a display that is configured to display information based on a signal from the sensor.  Edwards et al teaches an analogous system for applying RF energy comprising a display (146) that is configured to display information based on a signal from the sensor (Col. 13, lines 42-56; Figure 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by De La Rama, to include a display that is configured to display information based on a signal from the sensor, as taught by Edwards et al, in order to adjust the power output in an appropriate amount in order to maintain the desired temperature (Col. 13, lines 49-54).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De La Rama et al (2011/0118726) in view of Edwards et al (6,254,598) as applied to claim 1 above, and further in view of Deem et al (2007/0265687).
 	Referring to claim 13, De La Rama et al teaches a sensor, however fails to teach a doppler flow sensor.  Deem et al teaches an analogous system for treating tissue comprising a Doppler flow sensor at a distal end of the shaft, wherein the Doppler flow sensor is configured to locate a blood vessel associated with the at least one nasal nerve (paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by De La Rama et al, to include a doppler flow sensor configured to located a blood vessel, as taught by Deem et al, in order to identify optimal locations for tissue treatment (paragraph 0139).

 Claims ----1-11, 14-17, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn et al (2012/0330297) in view of Edwards et al (6,254,598).
	Referring to claims 1 and 35, McLawhorn et al teaches a system for applying radiofrequency (RF) energy capable of being applied in a nasal region of a human patient (paragraph 0029), the system comprising: a shaft (14) having a proximal portion and a distal portion, wherein the shaft is capable of locating the distal portion at a target site in a nasal cavity, wherein the target site is at least one location selected from a group consisting of: proximate to a sphenopalatine foramen of a human patient, and inferior to the sphenopalatine foramen.  The device of McLawhorn et al treats tissue using RF energy (paragraph 0029) which is capable for treating the nasal region of a human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
McLawhorn et al teaches a therapeutic assembly at the distal portion of the shaft and transformable between a low- profile delivery state and an expanded state (paragraphs 0026-0027; Figures 1 and 2), wherein the therapeutic assembly comprises: a plurality of struts (20a and 20b) arranged in at least two branches radially spaced apart from each other when the therapeutic assembly is in the expanded state, and a plurality of electrodes (30) disposed on the plurality of struts; wherein the therapeutic assembly is configured to conform to anatomical structures adjacent to the target site and to place at least two of the plurality of electrodes in contact with tissue at the target site when the therapeutic assembly is in the expanded state, and wherein the plurality of electrodes are configured to apply radiofrequency (RF) energy to the target site to therapeutically treat at least one nasal nerve (paragraphs 026-0029; Figures 1 and 2).
McLawhorn et al fails to teach a sensor is configured to detect a physiological response to the RF energy.  Edwards et al teaches an analogous system for applying RF energy that is capable of treating a nasal region of a human patient comprising a therapeutic assembly (20) comprising a plurality of struts (21) and a plurality of electrodes (22) and a sensor (29/129) configured to detect a physiological response to the RF energy wherein the sensor is a temperature sensor configured to sense a temperature of tissue at the target site (Col. 9, lines 14-27; Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by McLawhorn et al, to be a temperature sensor configured to sense a temperature of tissue at the target site, as taught by Edwards et al, in order to permit accurate determination of the surface temperature and/or interior temperature of the tissue that is being treated in order to regulate the delivery of energy (Col. 9, lines 16-20).

Referring to claim 2, McLawhorn et al teaches wherein the plurality of electrodes are configured to operate in a monopolar, bipolar, or multipolar fashion (paragraph 0028).

 	Referring to claim 3, McLawhorn et al teaches wherein the plurality of electrodes are configured to be individually connectable to different poles of an RF generator (paragraph 0028).

 	Referring to claims 4-6, McLawhorn et al teaches wherein the plurality of struts (20a and 20b) comprise two struts arranged in two opposing branches, wherein in the expanded state the two struts form a T-shape with the shaft (Figure 2) and wherein in the low-profile delivery state the struts are parallel with the shaft (Figure 1) (paragraphs 0026-0027).

 	Referring to claims 7-11, McLawhorn et al teaches a plurality of electrodes (30) that are configured to apply the RF energy for decreasing or interrupting parasympathetic nerve signals, configured to apply the RF energy for treatment of at least one symptom of rhinitis, configured to apply the RF energy for electrical neuro-stimulation of the at least one nasal nerve, configured to apply the RF energy for electrical neuro-blockade of the at least one nasal nerve and configured to apply the RF energy for electrical neuro-stimulation or electrical neuro-stimulation of the nasal nerve in order to determine one or more locations of the at least one nasal nerves nerve at the target site (paragraph 0028).  McLawhorn et al teaches RF electrodes that are capable of being connected to a generator that is capable of performing all the claimed functions.  It is additionally noted that no source of energy is claimed.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 14, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating the at least one nasal nerve comprises at least one nasal nerve selected from a group consisting of: a posterior nasal nerve, a vidian nerve or branches or portions thereof, a parasympathetic nerve, a greater palatine nerve or branches or portions thereof, a maxillary nerve or branches or portions thereof, a nerve branch or a TELEPHONE (312) 913-0001portion of a sphenopalatine ganglion, and a posterolateral nerve or branches or portions thereof.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 15, McLawhorn et al teaches wherein the plurality of electrodes are configured to apply the RF energy to ablate the at least one nasal nerve (paragraph 0028; Figure 1).  

 	Referring to claim 16, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating a target site is located intraluminally in an upper airway of the human patient.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 	Referring to claim 17, McLawhorn et al teaches a plurality of electrodes (30) which are capable of treating a target site is at microforamina of a palatine bone of the human patient. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Referring to claim 34, McLawhorn et al fails to teach a display that is configured to display information based on a signal from the sensor.  Edwards et al teaches an analogous system for applying RF energy comprising a display (146) that is configured to display information based on a signal from the sensor (Col. 13, lines 42-56; Figure 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by McLawhorn et al to include a display that is configured to display information based on a signal from the sensor, as taught by Edwards et al, in order to adjust the power output in an appropriate amount in order to maintain the desired temperature (Col. 13, lines 49-54).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn et al (2012/0330297) in view of Edwards et al (6,254,598) as applied to claim 1 above, and further in view of Deem et al (2007/0265687).
 	Referring to claim 13, McLawhorn et al fails to teach a doppler flow sensor.  Deem et al teaches an analogous system for treating tissue comprising a Doppler flow sensor at a distal end of the shaft, wherein the Doppler flow sensor is configured to locate a blood vessel associated with the at least one nasal nerve (paragraph 0139).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by McLawhorn et al, to include a doppler flow sensor configured to located a blood vessel, as taught by Deem et al, in order to identify optimal locations for tissue treatment (paragraph 0139).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection.  The examiner maintains that the sensor taught by De La Rama would be configured to detect a physiological response to the RF energy since the temperature of the electrode would reflect the temperature of the adjacent tissue.  As the temperature of the electrode rises so would the temperature of the adjacent tissue.  Nevertheless, in light of the newly added claims 34 and 35 the examiner is now relying on the teachings of Edwards et al to teach a temperature sensor configured to sense a temperature of tissue at the target site and a corresponding display which allows for accurate determination of the surface temperature and/or interior temperature of the tissue that is being treated in order to regulate the delivery of energy (Col. 9, lines 16-20) and allows for adjustment to the power output in an appropriate amount in order to maintain the desired temperature (Col. 13, lines 49-54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794